DETAILED ACTION
Allowable Subject Matter
Claims 9, 13, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed to video compression processes under the newer standards such as HEVC that employ motion vector interpolation processes and/or bi-directional optical-flow processes in coding video.  However, in prior art these seem to be independently coded processes, and according to the Specification, Paragraph 27, they have a substantive computational overlap when implementing the underlying interpolation filters.  The present claims are amended to recite “wherein a gradient filter and an interpolation filter in the block-level bi-directional optical-flow (”BIO”) process are unified with an interpolation filter for a fractional motion compensation usable for decoding the current picture.”  As pointed out in Paragraph 27, this serves “to reduce the complexity and/or cost associated with the BIO process” by reducing some of the redundant computation in a situation when both processes are performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483